TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00613-CR




                                William Charles Taylor, Appellant

                                                   v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-07-300708, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               William Charles Taylor seeks to appeal his conviction for aggravated assault. The

trial court has certified that this is a plea bargain case and Taylor has no right of appeal. The appeal

is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                               __________________________________________

                                               G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: November 13, 2007

Do Not Publish